To Her Majesty’s Cabinet:

Gentlemen : The Justices of the Supreme Court respectfully answer the questions submitted to them by you as follows :
(1). Under Section 44,of the Election Law of 1890, it is incumbent upon the intending voter to appear personally before the inspectors for registration. An application in writing for this purpose will not be a compliance with the law.
(2). Under Sections 55 and 56 of the Election Law, it will be competent for the Minister of the Interior, in having the ballots printed for use, to insert in addition to the foreign name of any candidate, the Hawaiian version or name of such candidate. Such paraphrase or alias is the candidate’s name as he is known by a large part of the voting community, and is not a “ word, motto, device, sign or symbol,” which are forbidden by the law to be on the ballot. The candidate’s name may be printed in the form suggested in your letter, i.e., John Smith (Keoni Kamika).
(8). Your third question is as follows : “ Under Section 24 of the Election Law of 1890, Chapter 86 (also Constitution, Arti*593ele 62), a person who cannot read or write the languages therein specified, but was duly registered and voted at the first election under the Constitution of 1887 is now duly qualified to vote. Question: Can such voter on election day have the assistance
of the presiding officer of the inspectors of election to mark his ballot, or is he confined to the explanation of the inspectors as to the mode of voting ?”
We reply that inability to read and write is not a physical disability, and physical disabilities are the only ones that allow the possessor of them to request the assistance of one of the inspectors in marking his ballot.
The class of voters who cannot read or write the Hawaiian, English or some European language, but who can vote at this election by reason of having registered and voted at the first election under this Constitution, is not provided for under the 72d Section of the Election Law of 1890, and cannot have the assistance of an inspector in marking their ballots.
Respectfully submitted,
A. F. Judd,
Rich. F. Bickerton,
Saneord B. Dole.